Case 1:20-cv-20229-UU Document 13 Entered on FLSD Docket 03/03/2020 Page 1 of 1



                                                   RETURN OF SERVICE

                                       UNITED STATES DISTRICT COURT
                                               District of Florida
 Case Number: 20-CV-20229-UU

 Plaintiff:
 TOMMIE WILSON
 vs.
                                                                                                                  BII2020001583
 Defendant:
 FLORIDA MEMORIAL UNIVERSITY INC

 For:
 Tiffani-Ruth Brooks
 Derek Smith Law Group, Pllc
 100 S.E. 2nd St
 Suite 2000
 Miami, FL 33131

 Received by Burke Process Service, Inc on the 18th day of February, 2020 at 10:01 am to be served on FLORIDA
 MEMORIAL UNIVERSITY INC, REGISTERED AGENT WEISS SEROTA HELFMAN COLE & BIERMAN P.L., 2525
 PONCE DE LEON BOULEVARD, SUITE 700, CORAL GABLES, FL 33134.

 I, Francois Zephir, do hereby affirm that on the 25th day of February, 2020 at 1:47 pm, I:

 CORPORATE - REGISTERED AGENT: served by delivering a true copy of the Summons in a Civil Action and
 Complaint for Damages and Demand for Jury Trial with the date and hour of service endorsed thereon by me, to:
 Joe Serota as Registered Agent at the address of 2525 PONCE DE LEON BOULEVARD, SUITE 700, CORAL
 GABLES, FL 33134 for FLORIDA MEMORIAL UNIVERSITY INC, REGISTERED AGENT WEISS SEROTA
 HELFMAN COLE & BIERMAN P.L., and informed said person of the contents therein, in compliance with state
 statutes.


 Description of Person Served: Age: 70, Sex: M, Race/Skin Color: White, Height: 5'8", Weight: 175, Hair: Grey,
 Glasses: N

 Under penalties of perjury, I declare that I have read the foregoing Return of Service and the facts stated are true
 and correct. NO NOTARY REQUIRED PURSUANT TO F.S. 92.525 (2).




                                                                              Francois Zephir
                                                                              CPS # 1475

                                                                              Burke Process Service, Inc
                                                                              1199 W. Newport Center Drive
                                                                              Deerfield Beach, FL 33442
                                                                              (954) 514-0116

                                                                              Our Job Serial Number: BII-2020001583


                                 Copyright © 1992-2020 Database Services, Inc. - Process Server's Toolbox V8.1k
